AO 245] (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
Sheet |

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA Judgment in a Criminal Case
(For a Petty Offense)
EDCR19-00299-SP

Vv.
SALVADORI, JOHN B
, CaseNo. | CC70 F5362114

USM No.
Caroline Hahn, DFPD

Defendant's Attorney

 

THE DEFENDANT: SALVADORI, JOHN B

@ THE DEFENDANT pleaded Y guilty Ci nolo contendere to count(s) One
[] THE DEFENDANT was found guilty on count(s)

 

The detendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
21 USC 844 Possession of Marijuana on Federal Government 5/12/19 One
Land
The defendant is sentenced as provided in pages 2 through _ a of this judgment.

O THE DEFENDANT was found not guilty on count(s)

C} Counts) 0 is U1 are dismissed on the motion of the United States.

; It is ordered that the defendant must notify the United States attorney for this district within 30 days of an change of name,
residence. or mailing address until all fines. restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

   

Last Four Digits of Defendant's Soc. Sec. No.; 7631 September 3, 2019 p
Date of Imposition of Judgment ( :

 

Defendant's Year of Birth: ‘1984 -

 

 

City and State of Defendant's Residence:

‘SAN CLEMENTE, CA

Signature of Judge Fon

Sheri Pym, United States Magistrate Judge P
Name and Title of Judge file

Scott-be~ 6, 2014

Date

 

 
AO 2451 (Rev. (1/16) Judgment in a Criminal Case for a Petty Offense
Sheet 3 — Criminal Monetary Penalties

 

Judgment—Page 00 200 Of
DEFENDANT: SALVADORI, JOHN B

CASE NUMBER: C79 F5362114_ | EDCR19-00299-SP
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment Fine Restitution Processing Fee
TOTALS $25.00 $ 275.00 $0.00 3 0.00
{] The determination of restitution is deferred until _ . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
QO The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specitied
otherwise in the priority order or percentage Payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid in full prior to the United States receiving payment.

cP

   

Priority or Percentage

  

 

TOTALS $ 0.00 $ 0.00.

 

LJ Restitution amount ordered pursuant to plea agreement $

Cl The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[) The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
{] the interest requirement is waived for fine O restitution.

C1 the interest requirement for the O fine C] _ restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
AQ 2451 (Rev. L1/16) Judgment in a Criminal Case for a Petty Offense
Sheet 4 — Schedule of Pavments

 

Judgment—Page 3 of 53
DEFENDANT: SALVADORI, JOHN B
CASE NUMBER: CC70 F5362114 EDCR19-00299-SP
SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:

A © Lump sum paynient of $ due immediately, balance due

0 not later than vised cone singe tape caine vanie heemer against He annaae ng Aes amaipwreanensnaqt % or
{1 inaccordance with O C, O DD, O E,or OF below); or

fC] Payment to begin immediately (may be combined with © C, [ Dor © F below); or
C (Payment in equal _ (@g., weekly, monthly, quarterly) installments of $ over a period of
ee (e.g., months or years), to commence ____ (&-8., 30 or 60 days) after the date of this judgment; or
D © Paymentinequal | _ (@.g., weekly, monthly, quarterly) installmentsof $ _ over a period of
ee (e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to

a term of supervision; or

E (© Payment during the term of probation will commence within (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F Special instructions regarding the payment of criminal monetary penalties:

Total criminal monetary penalties in the amount of $300 are due by 9/27/19 payable to:
U.S. District Court

255 E. Temple St., Ste. 1178
Los Angeles, CA 90012

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 — Joint and Several

Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

[J] The defendant shall pay the cost of prosecution.
C]_ The defendant shall pay the following court cost(s); 0.00

Cl The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution an
court costs.
AO 245] (Rey. 11/16) Judgment in a Criminal Case for a Petty Offense

Sheet 5 —~ Probation

DEFENDANT: SALVADORI, JOHN B
CASE NUMBER: CC70 F5362114 EDCR19-00299-SP

PROBATION

You are hereby sentenced to probation for a term of:

Six (6) month term of summary (unsupervised) probation.

Go bee

10.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of

placement on probation and at least two periodic drug tests thereafter, as determined by the court.

L} The above drug testing condition is suspended, based on the court's determination that you pose a. low risk
of future substance abuse. (cheek if applicable)

(J You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable}

C] You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, e
seq.) as directed by the probation officer, the Bureau of Prisons, ot any state sex offender registration agency in the
location where you reside, work, are a student, or were convicted of a qualifying offense. (check if anplicuble)

C} You must participate in an approved program for domestic violence. (check if applicable)

[J You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663. 3663A, and 3664.

(check if applicable)

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.

You must notify the court of any material change in your economic circumstances that might affect your ability to pay

restitution, fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

 
AQ 245] (Rev. 11/16) Judgment in a-Criminal Case fora Petty Offense
Sheet 5B — Probation Supervision
Judgment—-Page 5s of, 5
DEFENDANT:
CASE NUMBER:
SPECIAL CONDITIONS OF SUPERVISION

Defendant shall be placed on a six (6) month term of summary (unsupervised) probation. The terms and conditions
are as follows:

1) Defendant shall not enter any National Forest System land during the term of probation.

2) Defendant shall not commit any new violations.

 
